RECOMMENDED FOR FULL-TEXT PUBLICATION
                         Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                File Name: 14a0172p.06

              UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT
                              _________________


                                                 X
                            Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                  -
                                                  -
                                                  -
                                                      Nos. 11-1917/1926/2015/2200
            v.
                                                  ,
                                                   >
                                                  -
                                                  -
 JORDON FORD (11-1917); JASPER PERDUE
                                                  -
 (11-1926); TYRONE NATHAN (11-2015);
                                                  -
 WILNELL HENRY (11-2200),
                       Defendants-Appellants. N
                    Appeal from the United States District Court
               for the Western District of Michigan at Grand Rapids.
                 No. 1:10-cr-72—Robert J. Jonker, District Judge.
                            Argued: November 20, 2013
                        Decided and Filed: August 5, 2014
            Before: MOORE, GIBBONS, and SUTTON, Circuit Judges.

                                _________________

                                    COUNSEL
ARGUED: Gary W. Crim, Dayton, Ohio, for Appellant in 11-1917. Kevin M. Schad,
FEDERAL PUBLIC DEFENDER’S OFFICE, Cincinnati, Ohio, for Appellant in 11-
1926. Michael R. Bartish, SPRINGSTEAD & BARTISH, LAW, P.L.L.C., Grand
Rapids, Michigan, for Appellant in 11-2015. Timothy J. McKenna, TIMOTHY J.
MCKENNA, LLC, Cincinnati, Ohio, for Appellant in 11-2200. Sean C. Maltbie,
UNITED STATES ATTORNEY’S OFFICE, Grand Rapids, Michigan, for Appellee.
ON BRIEF: Gary W. Crim, Dayton, Ohio, for Appellant in 11-1917. Kevin M. Schad,
FEDERAL PUBLIC DEFENDER’S OFFICE, Cincinnati, Ohio, for Appellant in 11-
1926. Michael R. Bartish, SPRINGSTEAD & BARTISH, LAW, P.L.L.C., Grand
Rapids, Michigan, for Appellant in 11-2015. Renée Paradis, San Francisco, California,
for Appellant in 11-2200. Sean C. Maltbie, UNITED STATES ATTORNEY’S
OFFICE, Grand Rapids, Michigan, for Appellee.




                                          1
Nos. 11-1917/1926/2015/2200               United States v. Ford et al.                              Page 2


                                         _________________

                                               OPINION
                                         _________________

         KAREN NELSON MOORE, Circuit Judge. This consolidated appeal arises from
the convictions and sentencing of Jordon Ford (“Ford”), Jasper Perdue (“Perdue”),
Tyrone Nathan (“Nathan”), and Wilnell Henry (“Henry”) for crimes arising from their
involvement in a conspiracy to commit a series of armed robberies in the Lansing,
Michigan area, between February 2009 and October 2009. We address each of their
arguments in turn. For the reasons set forth below, we AFFIRM.

                                         I. BACKGROUND

         The grand jury returned an indictment against Ford, Perdue, Nathan, and Henry
on March 31, 2010. R. 1 (Indictment at 1) (Page ID #1). A superseding indictment was
returned on June 30, 2010. Each defendant was charged with one count of conspiracy
to commit robbery affecting commerce in violation of 18 U.S.C. § 1951;1 multiple
counts of robbery affecting interstate commerce in violation of 18 U.S.C. §§ 1951 and
2;2 and multiple counts of possessing and brandishing or discharging a firearm in
furtherance of both the conspiracy and a robbery count in violation of 18 U.S.C.
§§ 924(c) and 2.3 R. 77 (Superseding Indictment) (Page ID #129). After a joint trial,

         1
            “Whoever in any way or degree obstructs, delays, or affects commerce or the movement of any
article or commodity in commerce, by robbery or extortion or attempts or conspires so to do, or commits
or threatens physical violence to any person or property in furtherance of a plan or purpose to do anything
in violation of this section shall be fined under this title or imprisoned not more than twenty years, or
both.” 18 U.S.C. § 1951(a).
         2
          “(a) Whoever commits an offense against the United States or aids, abets, counsels, commands,
induces or procures its commission, is punishable as a principal. (b) Whoever willfully causes an act to
be done which if directly performed by him or another would be an offense against the United States, is
punishable as a principal.” 18 U.S.C. § 2.
         3
           “Except to the extent that a greater minimum sentence is otherwise provided by this subsection
or by any other provision of law, any person who, during and in relation to any crime of violence or drug
trafficking crime (including a crime of violence or drug trafficking crime that provides for an enhanced
punishment if committed by the use of a deadly or dangerous weapon or device) for which the person may
be prosecuted in a court of the United States, uses or carries a firearm, or who, in furtherance of any such
crime, possesses a firearm, shall, in addition to the punishment provided for such crime of violence or drug
trafficking crime–(i) be sentenced to a term of imprisonment of not less than 5 years; (ii) if the firearm is
brandished, be sentenced to a term of imprisonment of not less than 7 years; and (iii) if the firearm is
discharged, be sentenced to a term of imprisonment of not less than 10 years.” 18 U.S.C. § 924(c)(1)(A).
Nos. 11-1917/1926/2015/2200               United States v. Ford et al.                             Page 3


Ford and Perdue were convicted of all charges.4 R. 190 (Jury Verdict) (Page ID #642).
Ford was sentenced to 1,392 months of imprisonment, R. 255 (Ford Sent. Tr.) (Page ID
#2886, 2913), and now appeals his conviction and his sentence. Perdue was sentenced
to 1,464 months of imprisonment, R. 256 (Perdue Sent. Tr.) (Page ID #2920, 2943), and
now appeals his conviction and his sentence. Defendant Nathan pleaded guilty to
conspiracy to commit robbery affecting commerce. R. 129 (Nathan Am. Plea) (Page ID
#251). He was sentenced to 168 months of imprisonment, R. 273 (Nathan Sent. Tr.)
(Page ID #3053, 3094), and now appeals his sentence. Defendant Henry pleaded guilty
to conspiracy to commit robbery affecting commerce. He was sentenced to 150 months
of imprisonment, R. 291 (Henry Sent. Tr.) (Page ID #3172, 3201), and now appeals his
sentence.

         The district court had jurisdiction pursuant to 18 U.S.C. § 3231. This court has
jurisdiction over the appeals pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                 II. EVIDENTIARY CLAIMS

         Ford and Perdue both challenge the admission of evidence regarding their gang
affiliation and the impact of the robbery on a witness to the crime.

         Federal Rule of Evidence 401 provides that “[e]vidence is relevant if: (a) it has
any tendency to make a fact more or less probable than it would be without the evidence;
and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401. Federal
Rule of Evidence 403 provides that “[t]he court may exclude relevant evidence if its


“In the case of a second or subsequent conviction under this subsection, the person shall – (i) be sentenced
to a term of imprisonment of not less than 25 years; and (ii) if the firearm involved is a machinegun or a
destructive device, or is equipped with a firearm silencer or firearm muffler, be sentenced to imprisonment
for life.” 18 U.S.C. § 924(c)(1)(C).
         4
          Both were convicted of Count 1, conspiracy to commit robbery affecting commerce. R. 190
(Jury Verdict at 1) (Page ID #642). Ford was convicted of the following robbery counts: Count 2, Check
Into Cash; Count 4, Fox Island Party Store; Count 9, Mario’s Market; Count 11, West Saginaw Party
Store; and Count 15, Famous Taco Restaurant. Id. at 1–7 (Page ID #642–48). He was also convicted of
three counts of possessing and brandishing a firearm in furtherance of a crime of violence and two counts
of possessing and discharging a firearm in furtherance of a crime of violence. Id. at 2–7. Perdue was
convicted of the following robbery counts: Count 6, Check Into Cash; Count 7, Hungry Howie’s
Restaurant; Count 9, Mario’s Market; Count 11, West Saginaw Party Store; Count 17, Citgo Gas Station;
and Count 19, Mount Hope Party Store. Id. at 3–8. He was also convicted of two counts of possessing
and brandishing a firearm in furtherance of a crime of violence and three counts of possessing and
discharging a firearm in furtherance of a crime of violence. Id. at 3–9.
Nos. 11-1917/1926/2015/2200                United States v. Ford et al.                               Page 4


probative value is substantially outweighed by a danger of . . . unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting time, or needlessly
presenting cumulative evidence.” Fed. R. Evid. 403. “Unfair prejudice ‘does not mean
the damage to a defendant’s case that results from the legitimate probative force of the
evidence; rather it refers to evidence which tends to suggest decision on an improper
basis.’” United States v. Gibbs, 182 F.3d 408, 430 (6th Cir. 1999) (quoting United
States v. Bonds, 12 F.3d 540, 567 (6th Cir. 1993)).

         We review a district court’s evidentiary rulings for an abuse of discretion.
United States v. Fisher, 648 F.3d 442, 449 (6th Cir. 2011). “[W]e will reverse a district
court’s evidentiary decisions only where the ‘abuse of discretion has caused more than
harmless error.’” Id. (quoting United States v. Johnson, 440 F.3d 832, 847 (6th Cir.
2006)). “Under harmless error analysis, reversal is warranted only if the instruction
affected a substantial right of the defendants.” Gibbs, 182 F.3d at 428 (citing Fed. R.
Crim. P. 52(a)).

A. Gang Affiliation

         Ford and Perdue both argue that the district court abused its discretion by
permitting the government to introduce evidence of their affiliation with the Vice Lords
gang.5 Both filed pre-trial motions in limine asking the court to exclude evidence of
Vice Lords membership, arguing that it is not relevant and, if relevant, the probative
value of the evidence is substantially outweighed by the danger of unfair prejudice.6 R.

         5
           The government introduced evidence of gang affiliation through multiple witnesses. FBI Special
Agent Thomas Plantz (“Plantz”) testified that Perdue displayed hand signals that represent the Four-Corner
Hustlers, a branch of the Vice Lords; wore clothing and oriented his hat in a manner symbolic of the Vice
Lords; and has a tattoo on his face with the Vice Lords symbol of a five-pointed star. R. 201 (Trial Tr. at
99–102) (Page ID #996–99). Nathan testified to his and Henry’s involvement with the Vice Lords gang.
R. 204 (Trial Tr. at 46–47) (Page ID #1673–74). Payne testified that the gang was about “[g]etting what
we needed. You know, we needed money. We were going to get it however we had to get it, period,” and
that one of the ways of getting money was committing robberies. R. 205 (Trial Tr. at 21) (Page ID #1860).
Henry testified that he had been a Vice Lord for multiple years; that Ford was formerly a member of the
Bloods but became a Vice Lord after he learned about the gang from people at the Fallen Angels studio;
and that Perdue was a member of the Four-Corner Hustlers. R. 205 (Trial Tr. at 208–11) (Page ID
#2047–50). Kirby testified that Perdue was a gang member and that Perdue’s “4CH” tattoos stand for
Four-Corner Hustlers. R. 207 (Trial Tr. at 88–91) (Page ID #2359–62)
         6
          Because Ford and Perdue objected to the introduction of evidence of Vice Lords gang
membership through pre-trial motions in limine, and the district court’s ruling on the motion was not
“qualified or conditional,” they did not need to renew the objection at trial to preserve the issue for appeal.
Nos. 11-1917/1926/2015/2200             United States v. Ford et al.                           Page 5


167 (Ford Mot. in Limine at 1) (Page ID #472); R. 161 (Perdue Mot. in Limine at 1)
(Page ID #461). The district court denied the motion. R. 200 (Trial Tr. at 12–14) (Page
ID #674–76).

        Ford and Perdue argue that the evidence of gang affiliation was irrelevant
because the co-defendants’ relationship was not at issue. Ford Appellant Br. at 44;
Perdue Appellant Br. at 13. During the pre-trial hearing on the admissibility of the gang
evidence, Perdue’s counsel conceded the relationship amongst the defendants as
“members of a rap group, and they all congregated often at the studio of Mr. Henry.”
R. 200 (Trial Tr. at 6) (Page ID #668). Ford and Perdue argue that the gang evidence
was highly prejudicial and not probative because the co-conspirators were involved in
different gangs, gang affiliation is not an element of robbery, and the leaders of the
conspiracy indicated that the Vice Lords gang was not connected to the robberies.7

        Evidence of gang affiliation is relevant where it demonstrates the relationship
between people and that relationship is an issue in the case, such as in a conspiracy case.
See United States v. Williams, 158 F. App’x 651, 653–34 (6th Cir. 2005); Gibbs,
182 F.3d at 429–30. However, gang affiliation evidence “is inadmissible if there is no
connection between the gang evidence and the charged offense.” United States v.



United States v. Brawner, 173 F.3d 966, 970 (6th Cir. 1999).
        7
          This argument is based on exchanges at trial with Wilnell Henry and Christopher Wyatt Kirby.
The following exchange occurred between Scott Graham, counsel for Ford, and Henry:
        Graham: Now, I just want to make sure I’m clear about a point about Vice Lords and
        about Vice Lords as they relate to Fallen Angel and Vice Lords as they relate to the
        armed robberies that you know to be part of this case. Being a Vice Lord had nothing
        to do with those robberies did it?
        Henry: No, it did not.
        Graham: They aren’t related at all are they?
        Henry: No.
R. 206 (Trial Tr. at 121–22) (Page ID #2192–93).
        A similar exchange occurred between Donald W. Garthe, counsel for Perdue, and Kirby:
        Garthe: Now, whatever was happening, whatever was happening that you’ve testified
        to about armed robberies, that stuff had nothing to do with Vice Lord activity, did it?
        Kirby: No, it didn’t.
        Garthe: They were completely separate, weren’t they?
        A: Yes, they were.
R. 207 (Trial Tr. at 139) (Page ID #2410).
Nos. 11-1917/1926/2015/2200               United States v. Ford et al.                              Page 6


Anderson, 333 F. App’x 17, 24 (6th Cir. 2009); see also United States v. Newsom,
452 F.3d 593, 602–04 (6th Cir. 2006) (holding that evidence of a gang tattoo was not
relevant when the sole charge was being a felon in possession of a firearm). It was not
an abuse of discretion for the district court to allow the introduction of evidence of
Ford’s and Perdue’s gang affiliation. The evidence of gang affiliation is relevant
because it demonstrates the relationship amongst the co-conspirators. Specifically, the
evidence furthered the Government’s theory that the co-conspirators were a distinct
subset of the many people involved in the Fallen Angels record label and that the bond
between the subset was their involvement in the Vice Lords. The probative value of the
testimony that Ford and Perdue were involved in the Vice Lords was not outweighed by
the danger of unfair prejudice. Accordingly, we hold that the district court did not abuse
its discretion by admitting evidence of Ford’s and Perdue’s gang affiliation.

B. Witness’s Reaction to Robbery as Interference with Interstate Commerce

         Ford and Perdue argue that the district court abused its discretion by allowing a
robbery witness to testify about how she was impacted by witnessing the Mario’s Market
robbery. At trial, when the Assistant United States Attorney asked the witness if the
robbery had any effect on her, counsel for Ford objected on the basis of relevance;8 the
court permitted the testimony, stating that “if we don’t go too far, it’s relevant. The
government has to show interference with commerce, and one way to do that is to
indicate the effect it has on people.” R. 202 (Trial Tr. at 118) (Page ID #1268). The
witness proceeded to testify that she was “nervous going into stores, taking my kids into
stores. I didn’t know if it would happen again.” Id. Perdue argues that the introduction
of this evidence is “especially egregious” because before trial the parties stipulated that
the robberies affected interstate commerce. R. 188 (Stipulation at 1–2) (Page ID
#639–40).


         8
           Perdue did not object. Typically when a party does not object to evidence at trial, we review
the claim for plain error only. United States v. Baker, 458 F.3d 513, 517 (6th Cir. 2006). However,
because it is “‘redundant and inefficient to require each defendant in a joint trial to stand up individually
and make every objection to preserve each error for appeal,’” id. at 518 (quoting United States v. Pardo,
636 F.2d 535, 541 (D.C. Cir. 1980)), Ford’s objection preserved the issue for Perdue, and so Perdue’s
claim is not subject to plain-error review.
Nos. 11-1917/1926/2015/2200        United States v. Ford et al.                    Page 7


       Ford and Perdue were both charged with multiple counts of conspiracy to commit
robbery affecting commerce in violation of 18 U.S.C. § 1951. An element of this
offense is interference with interstate commerce. This element is satisfied by a showing
of even a de minimis effect on interstate commerce. United States v. Baylor, 517 F.3d
899, 902 (6th Cir. 2008) (holding that the interstate commerce element was satisfied
through evidence that a restaurant that was robbed routinely purchased and used
ingredients from other states). However, this witness did not testify that she altered her
shopping practices as a result of the robbery—she testified only to her emotional state
when entering stores. The government offers no authority to establish that a crime
witness’s feelings of nervousness when entering stores after witnessing a robbery in a
store is relevant to the element of interstate commerce. Although most stores engage in
interstate commerce by purchasing items from other states, the government did not
introduce any evidence that the stores in which she felt nervous did, in fact, engage in
interstate commerce. Evidence is relevant if it has “any tendency to make a fact more
or less probable than it would be without the evidence,” Fed. R. Evid. 401 (emphasis
added), but even under this expansive understanding of relevance, the connection of this
evidence to the element of interstate commerce is rather attenuated.

       Nonetheless, even assuming that introduction of this evidence was in error, we
conclude that any error was harmless. “‘[A]n error which is not of constitutional
dimension is harmless unless it is more probable than not that the error materially
affected the verdict.’” United States v. Davis, 577 F.3d 660, 670 (6th Cir. 2009)
(quoting United States v. Childs, 539 F.3d 552, 559 (6th Cir. 2008)). Because Ford and
Perdue stipulated that the interference with interstate commerce element was satisfied
and because the testimony was not substantially prejudicial or inflammatory, any error
in admitting this evidence did not materially affect the verdict. Therefore, the district
court did not abuse its discretion by allowing testimony of the effect of the robbery on
a witness to that crime.
Nos. 11-1917/1926/2015/2200        United States v. Ford et al.                    Page 8


                   III. CONFRONTATION CLAUSE CLAIMS

       Perdue challenges the district court’s limitation on his cross-examination of a
government witness regarding his exculpatory out-of-court statements as a violation of
the Confrontation Clause. Ford challenges the introduction of non-testifying co-
defendant Perdue’s out-of-court statement.

A. Limitation on Cross-Examination

       Perdue argues that the district court abused its discretion by limiting his cross-
examination of FBI Special Agent Plantz (“Plantz”), who testified to Perdue’s
inculpatory out-of-court statements. Plantz testified that Perdue admitted that he was
involved in the Mount Hope robbery, but only as a lookout. R. 206 (Trial Tr. at 160
(Page ID #2231). We review for abuse of discretion a challenge to the district court’s
evidentiary rulings, even on Confrontation Clause grounds. United States v. Holden,
557 F.3d 698, 703 (6th Cir. 2009). “It is an abuse of discretion for a district court to
commit legal error or find clearly erroneous facts.” Id.

       On cross-examination, Perdue attempted to elicit testimony regarding his
exculpatory out-of-court statements, but the district court sustained the government’s
objections to these questions on the basis of hearsay. Defense counsel asked Plantz if
Perdue had identified an individual in a photo and admitted that it was him; the Assistant
U.S. Attorney objected, and the court sustained the objection. R. 206 (Trial Tr. at
167–68 (Page ID #2238–39). Defense counsel later asked Plantz, “[Perdue] never
admitted to you that he shot that clerk, did he?” The government objected, and the court
again sustained the objection on hearsay grounds. Id. at 170–71 (Page ID #2241–42).
Perdue argues that he should have been allowed to introduce his statements under the
Confrontation Clause and the rule of completeness. Because the statements that Perdue
attempted to introduce were hearsay not within any exception, the district court did not
abuse its discretion by limiting the scope of Perdue’s cross-examination.

       Out-of-court statements made by a party-opponent are an exception to the general
hearsay rule. Fed. R. Evid. 801(d)(2). This exception reflects that “the adversarial
Nos. 11-1917/1926/2015/2200       United States v. Ford et al.                    Page 9


process allows the party-declarant to rebut his or her own admissions by testifying at
trial.” United States v. McDaniel, 398 F.3d 540, 545 (6th Cir. 2005). This hearsay
exception does not, however, “extend to a party’s attempt to introduce his or her own
statements through the testimony of other witnesses.” Id. “‘An essential component of
the confrontation clause is the accused’s right to cross-examine the state’s witnesses.’”
United States v. Payne, 437 F.3d 540, 547–48 (6th Cir. 2006) (quoting Miskel v. Karnes,
397 F.3d 446, 452 (6th Cir. 2005)). “‘However, the right to cross-examine is not
absolute.’” Id. at 548 (quoting United States v. Beverly, 369 F.3d 516, 535 (6th Cir.
2004), cert. denied, 543 U.S. 910 (2004)). Precluding a defendant from eliciting
inadmissible hearsay statements does not violate the Confrontation Clause. See United
States v. Ortega, 203 F.3d 675, 682–83 (9th Cir. 2000). Therefore, the district court’s
limitation on Perdue’s cross-examination did not violate his Confrontation Clause rights
and was not an abuse of discretion.

       Nor was the district court’s limitation on cross-examination an abuse of
discretion under the rule of completeness. Perdue argues that once excerpts of his
statement came into court, the entirety of the statement needed to be introduced to
understand the statements in the proper context. He argues that “[t]he jury was left with
the impression that Perdue had partially confessed, when in fact the tenor of the
interview was the opposite.” Perdue Appellant Br. at 21. “The ‘rule of completeness’
allows a party to correct a misleading impression created by the introduction of part of
a writing or conversation by introducing additional parts of it necessary to put the
admitted portions in proper context.” United States v. Holden, 557 F.3d 698, 705
(6th Cir. 2009). This common-law principle “was codified for written statements in
[Federal Rule of Evidence] 106, and . . . extended to oral statements through
interpretation of [Federal Rule of Evidence] 611(a).” Id. (footnotes omitted). However,
the rule of completeness “is not designed to make something admissible that should be
excluded.” United States v. Costner, 684 F.2d 370, 373 (6th Cir. 1982). “Right or
wrong, this court has acknowledged that under Costner, ‘[e]xculpatory hearsay may not
come in solely on the basis of completeness.’” United States v. Adams, 722 F.3d 788,
826 (6th Cir. 2013) (quoting United States v. Shaver, 89 F. App’x 529, 533 (6th Cir.
Nos. 11-1917/1926/2015/2200       United States v. Ford et al.                   Page 10


2004)). Because the exculpatory statements were inadmissible hearsay, the district court
did not abuse its discretion under the rule of completeness by limiting Perdue’s cross-
examination of Plantz.

B. Bruton Claim

       Ford argues that introduction into evidence of the statements of his non-testifying
co-defendant, Perdue, violated his Confrontation Clause rights under United States v.
Bruton, 391 U.S. 123 (1968). In Bruton, the Supreme Court held that the Confrontation
Clause is violated by the introduction of an incriminating out-of-court statement by a
non-testifying co-defendant, even if the court gives a limiting instruction that the jury
may consider the statement only against the co-defendant. Id. at 136–37.

       Generally, we review de novo Confrontation Clause challenges. United States
v. Vasilakos, 508 F.3d 401, 406 (6th Cir. 2007). However, when a defendant fails to
object on Confrontation Clause grounds at trial, we review the claim for plain error.
United States v. Martinez, 588 F.3d 301, 313 (6th Cir. 2009). “Plain error review applies
even if the forfeited assignment of error is a constitutional error.” United States v.
Cromer, 389 F.3d 662, 672 (6th Cir. 2004) (citing United States v. Jones, 108 F.3d 668,
676 (6th Cir. 1997)). Before trial, Ford moved to sever his case on the ground that the
government’s plan to introduce co-defendant Perdue’s statement violated Bruton. R. 166
(Ford Mot. to Sever at 1–2) (Page ID #471). The government identified one portion of
the Perdue statement that it believed would implicate Ford and proposed to redact Ford’s
name when the statement was introduced at trial. R. 171 (Gov’t Response at 6–8) (Page
ID #541–53). The district court agreed that this plan resolved the Bruton problem and
denied the motion to sever. R. 177 (Order on Mot. to Sever at 1) (Page ID #618). Ford
did not make any Bruton objections when Plantz testified at trial about Perdue’s
statements. Because Ford’s motion to sever did not identify any specific portions of
Perdue’s statement that violated Bruton and because he did not object at trial to the
statements, the government argues that Ford forfeited the Bruton claim. Ford’s
argument is a bit unclear, but he seems to argue that his motion to sever preserved his
claim and that the trial judge indicated that he had addressed the Bruton issue before
Nos. 11-1917/1926/2015/2200        United States v. Ford et al.                    Page 11


Plantz testified, so there was no need for Ford to object to the testimony. Ford Appellant
Br. at 37–38; Ford Reply Br. at 2.

        The general requirement that a defendant must contemporaneously object to the
introduction of evidence or forfeit his or her claim “serves to induce the timely raising
of claims and objections, which gives the district court the opportunity to consider and
resolve them.” Puckett v. United States, 556 U.S. 129, 134 (2009). A defendant who
does not contemporaneously object may not raise the claim of trial error on appellate
review unless it is “[a] plain error that affects substantial rights . . .” Fed. R. Crim. P.
52(b). In this circuit, we have recognized some exceptions to the requirement of a
contemporaneous objection. A defendant need not make a contemporaneous objection
if he or she raised an evidentiary challenge in a motion in limine and the trial court ruled
against the defendant in an “an explicit and definitive ruling” that is not “conditioned
upon any other circumstances or evidence.” United States v. Brawner, 173 F.3d 966,
970 (6th Cir. 1999). “However, if the court’s ruling is in any way qualified or
conditional, the burden is on counsel to raise objection to preserve error.” Id. This rule
recognizes that the efficiency goals of requiring contemporaneous objections are not
furthered if the court has already definitively ruled on the evidence at issue.

        Our circuit has not decided whether a motion to sever preserves a Bruton
objection. The circuits to consider this question have split on the answer. See United
States v. Nash, 482 F.3d 1209, 1218 n.7 (10th Cir. 2007) (holding that a pretrial motion
to sever preserved the Bruton claim even though defendant did not object to the
introduction of the evidence at trial); United States v. Vega Molina, 407 F.3d 511,
519–20 (1st Cir. 2005) (holding that a motion to sever preserved the Bruton objection
when the district court categorically denied the motion to sever because it concluded that
the statement was not incriminating); but see United States v. Turner, 474 F.3d 1265,
1276 (11th Cir. 2007) (reviewing Bruton claim for plain error when defense counsel did
not contemporaneously object to testimony but did move for severance the next day);
United States v. Jobe, 101 F.3d 1046, 1068 (5th Cir. 1996) (reviewing Bruton claim for
plain error where district court denied motion to sever but defendant did not
Nos. 11-1917/1926/2015/2200             United States v. Ford et al.                           Page 12


contemporaneously object to the testimony). Under the circumstances of this case, we
need not wade into this circuit split.

        We hold that the introduction of the statement that Ford challenges on appeal
does not violate the Bruton rule and so does not violate Ford’s Confrontation Clause
rights. Ford concedes that Perdue’s statement, as it was introduced at trial, did not name
Ford. Ford Appellant Br. at 37. Ford argues that the Bruton problem arose from the fact
that Perdue’s statement corroborated evidence previously introduced that did implicate
Ford. Id. at 40. However, “Bruton does not bar the use of a redacted codefendant’s
confession ‘even if the codefendant’s confession becomes incriminating when linked
with other evidence adduced at trial.’” United States v. Cobleigh, 75 F.3d 242, 248 (6th
Cir. 1996) (quoting United States v. DiCarlantonio, 870 F.2d 1058, 1062 (6th Cir.
1989)). Any conclusion by the jury that Perdue’s statement implicated Ford might be
made only by linking the statement to other evidence. Introduction of the statement did
not, therefore, violate the Bruton rule. The district court did not commit error by
allowing the introduction of the statement.

                                    IV. REMMER CLAIM

        Ford argues that the district court abused its discretion by failing to conduct
individual Remmer hearings after one juror expressed concern about her safety. We
review jury-misconduct claims for an abuse of discretion. United States v. Wheaton,
517 F.3d 350, 361 (6th Cir. 2008).

        After the jury left the courtroom on January 25, the district court informed
counsel that it had received a note from a juror indicating safety concerns.9 R. 205 (Trial


        9
            The note stated:
        I have some concerns (fears) about my safety as a juror. If for some reason there is an
        unfavorable outcome in the eyes of the defendants, what type of access would they have
        to our personal information, where we live etc. We did all introduce ourself [sic] and
        tell the court what we did. I stated I was a teacher and the mother of 4. I didn’t think
        about it at the time but when defendants are staring you down as if they are trying to
        memorize your face it gets a little scary. Thank you for your kind advice on this manner
        [sic].
R. 190-1 (Juror Notes at 2) (Page ID #652).
Nos. 11-1917/1926/2015/2200        United States v. Ford et al.                   Page 13


Tr. at 227) (Page ID #2066). Counsel for Ford stated that if safety issues had been a
topic of discussion amongst the jurors and that “if there’s been taint that’s gone through
the jury, my gut reaction is that we should talk to her privately.” Id. at 228 (Page ID
#2067). The next day, the district court judge spoke to the juror in the courtroom in the
defendant’s presence; the juror stated that the safety concerns were shared by other
jurors but that her concerns would not affect her ability to make a decision. Id. at 13–14
(Page ID #2085–86). The district judge brought the entire jury in but did not speak
individually to any other jurors; instead, he gave a general instruction to send him a note
if anybody did not feel they could decide the case based on the law and the evidence.
Id. at 20–21. No jurors indicated safety or other concerns.

          “The sixth amendment right to trial by jury is designed to ensure criminal
defendants a fair trial by a ‘panel of impartial, indifferent’ jurors.’” United States v.
Shackleford, 777 F.2d 1141, 1145 (6th Cir. 1985) (quoting Irvin v. Dowd, 366 U.S. 717,
722 (1961)). In Remmer v. United States, the Supreme Court held that when a trial court
learns of possible juror bias, the court must “determine the circumstances, the impact
thereof upon the juror, and whether or not it was prejudicial, in a hearing with all
interested parties permitted to participate.” 347 U.S. 227, 230 (1954). We require a
Remmer hearing “whenever the defense raises a ‘colorable claim of extraneous
influence.’” United States v. Owens, 426 F.3d 800, 805 (6th Cir. 2005) (citation
omitted). “When a defendant stares at a juror during the course of his trial, however, he
has introduced no outside contact with, nor special information about, a party or
witness.” Id. The juror in this case, as in Owens, did not state that she had outside
information or an out-of-court experience that caused her to fear for her safety; her fear
was a purely personal reaction to seeing the defendant in the courtroom. This is not an
“extraneous influence” that triggers the requirement of a Remmer hearing for the juror
who expressed concern or for the other jurors. The district court did not, therefore,
abuse its discretion by failing to conduct individual Remmer hearings for all of the
jurors.
Nos. 11-1917/1926/2015/2200                United States v. Ford et al.                             Page 14


         V. STIPULATION OF INTERSTATE COMMERCE ELEMENT

         Before trial, a stipulation was entered by Ford’s and Perdue’s attorneys that the
robberies alleged in the superseding indictment satisfied the 18 U.S.C. § 1951 element
of interference with interstate commerce.10 The district court instructed the jury on the
robbery affecting commerce counts against Ford and Perdue as follows:

         For you to find either defendant guilty of any of these crimes, you must
         be convinced that the government has proved each and every one of the
         following elements beyond a reasonable doubt with respect to each count
         in which a defendant is charged:
         ...
         And second, that the defendant’s act of robbery obstructed, delayed, or
         affected commerce . . . The parties have stipulated that the robberies
         charged in the Indictment affected commerce, and so you must accept
         that fact as established. It is not necessary for the government to prove
         that the defendant actually intended to obstruct, delay, or affect
         commerce.
         If you are convinced that the government has proved all of these
         elements, say so by returning a guilty verdict on this charge. And if you
         have a reasonable doubt about any one of these elements, then you must
         find the defendants not guilty of this charge.

R. 208 (Trial Tr. at 20–21) (Page ID #2509–10) (emphasis added). Ford argues that the
district court erred by denying his right to a jury trial without properly inquiring whether
he waived that right knowingly, intelligently, and voluntarily.

         Because Ford did not raise this argument in the district court, we review for plain
error. United States v. Monghan, 409 F. App’x 872, 875 (6th Cir. 2011). “[T]he burden
of establishing entitlement to relief for plain error is on the defendant claiming it.”
United States v. Dominguez Benitez, 542 U.S. 74, 82 (2004). Plain error requires (1) an
“error or defect,” (2) that is “clear or obvious,” and (3) that “affect[s] the appellant’s


         10
             “The United States of America . . . and Scott Graham, attorney for Jordan Ford, hereby stipulate
and agree as follows: That the robberies alleged in the Superseding Indictment in this matter did
unlawfully obstruct, delay and affect commerce as that term is defined in Title 18, United States Code,
Section 1951, and the movement of articles and commodities in such commerce. The parties agree by this
stipulation that this essential element (affect [sic] on interstate commerce) has been satisfied by the United
States.” R. 188 (Stipulation at 1) (Page ID #639).
Nos. 11-1917/1926/2015/2200           United States v. Ford et al.                   Page 15


substantial rights, which in the ordinary case means he must demonstrate that it ‘affected
the outcome of the district court proceedings.’” Puckett, 556 U.S. at 135. If those first
three prongs are satisfied, we should correct a plain error “if the error ‘seriously affect[s]
the fairness, integrity or public reputation of judicial proceedings.’” United States v.
Olano, 507 U.S. 725, 736 (1993) (quoting United States v. Atkinson, 297 U.S. 157, 160
(1936)). Even if we assume error, Ford cannot show that the error harmed his substantial
rights in light of the stipulation.

                             VI. SENTENCING CLAIMS

A. 18 U.S.C. § 924(c) Claim by Ford and Perdue

        Ford and Perdue argue that the district court violated the Double Jeopardy Clause
by improperly predicating multiple 18 U.S.C. § 924(c) counts on the single conspiracy
count. Typically, the application of 18 U.S.C. § 924(c) is a question of law that we
review de novo. United States v. Langan, 263 F.3d 613, 626–27 (6th Cir. 2001).
However, because neither Ford nor Perdue raised this objection at sentencing, we review
for plain error. United States v. Yancy, 725 F.3d 596, 600 (6th Cir. 2013).

        Ford and Perdue were each convicted of a single act of conspiracy in violation
of 18 U.S.C. § 1951; multiple counts of robbery in violation of 18 U.S.C. § 1951; and
multiple counts of possession and brandishing or discharging a firearm in furtherance
of crimes of violence in violation of 18 U.S.C. § 924(c).              R. 77 (Superseding
Indictment). Each § 924(c) count was charged in the indictment as being in furtherance
of the crimes of violence alleged in Count 1 (conspiracy count) and a robbery count. For
example, Count 3 charging Ford with a violation of § 924(c) stated:

        On or about February 11, 2009, in Ingham County, in the Southern
        Division of the Western District of Michigan, WILNELL HENRY, a/k/a
        “Prince Nev,” a/k/a “P-Nev,” and JORDON FORD, a/k/a “JD,” did
        possess, and brandish a firearm, and aid and abet in the possession and
        brandishing of a firearm, in furtherance of the crimes of violence alleged
        in Counts 1 and 2 of this Superseding Indictment, incorporated here by
        reference.
Nos. 11-1917/1926/2015/2200              United States v. Ford et al.                            Page 16


R. 77 (Superseding Indictment at 4) (Page ID #132). Count 1 charged Ford with
conspiracy; Count 2 charged Ford with the February 11, 2009, robbery of Check Into
Cash. Id. at 3 (Page ID #131). The indictment thus predicated the § 924(c) charge on
both the conspiracy charge and a single robbery charge. The other § 924(c) counts
followed this format. The verdict form and special interrogatories clearly indicate that
the jury found that each § 924(c) conviction was predicated on guilt of both the
conspiracy count and a robbery count. R. 190 (Jury Verdict) (Page ID #642).

         “The Double Jeopardy Clause of the Fifth Amendment prohibits multiple
punishments for the same criminal act or transaction.” United States v. Graham,
275 F.3d 490, 519 (6th Cir. 2001). Because of this prohibition, “a court may not impose
more than one sentence upon a defendant for violations of section 924(c) which relate
to but one predicate offense.” United States v. Sims, 975 F.2d 1225, 1233 (6th Cir.
1992). However, we do “uph[o]ld multiple convictions and sentences under 18 U.S.C.
§ 924(c)(1) so long as such convictions are based on separate predicate acts.” Graham,
275 F.3d at 519–20. Although every § 924(c) count was based on the same conspiracy
count, each was also tied to a unique robbery count. Therefore, the § 924(c) sentences
did not “relate to but one predicate offense,” Sims, 975 F.2d at 1233, and so did not
violate the Double Jeopardy Clause. It was not error for the district court to sentence
Ford and Perdue based on multiple § 924(c) convictions.

B. Perdue’s Sentence

         Perdue argues that the district court did not recognize its authority to disagree
with the Sentencing Guidelines as a basis for a downward variance. He concedes that
his claim is reviewed for plain error because he did not object to this procedural error
during sentencing and the district court conducted an adequate Bostic inquiry.11 Perdue
Appellant Br. at 26.


         11
           In United States v. Bostic, we “announce[d] a new procedural rule, requiring district courts,
after pronouncing the defendant’s sentence but before adjourning the sentencing hearing, to ask the parties
whether they have any objections to the sentence just pronounced that have not previously been raised.”
371 F.3d 865, 872 (6th Cir. 2004). If the defendant does not raise an objection when given an adequate
opportunity to do so, we review the objection raised on appeal for plain error. United States v. Tate,
516 F.3d 459, 464 (6th Cir. 2008).
Nos. 11-1917/1926/2015/2200       United States v. Ford et al.                   Page 17


       The Presentence Investigation (“PSR”) calculated Perdue’s period of
incarceration at a range of 1,494 to 1,546 months, largely due to lengthy mandatory
minimum sentences for the multiple § 924(c) counts. Presentence Investigation Report
at 39. Before the sentencing hearing, Perdue filed a motion for a downward departure
or variance. R. 215 (Perdue Sent. Mot. at 1) (Page ID #2723); R. 216 (Perdue Sent.
Memo.) (Page ID #2724). He argued that the imposition of what amounted to a life
sentence violated the Eighth Amendment and 18 U.S.C. § 3553. R. 216 (Perdue Sent.
Memo.) (Page ID #2724). The government opposed the request for a downward
departure or variance. R. 228 (Gov’t Opp. to Perdue Sent. Memo.) (Page ID #2789).
Perdue was sentenced to 1,464 months of incarceration. R. 256 (Ford Sent. Tr. at 24)
(Page ID #2943).

       On appeal to this court, Perdue argues that the district court committed
procedural error by failing to recognize its authority to vary from the Sentencing
Guidelines based on the effect of the § 924(c) sentences and Eighth Amendment
concerns. Perdue Appellant Br. at 26–29. “A sentence is procedurally inadequate if the
district court fails to calculate properly the Guidelines range, treats the Guidelines as
mandatory, fails to consider the section 3553(a) factors, selects the sentence based upon
clearly erroneous facts, or fails to adequately explain the chosen sentence.” United
States v. Harmon, 607 F.3d 233, 238 (6th Cir. 2010) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).

       As evidence that the court did not recognize its discretion to vary from the
Guidelines, Perdue points to a statement of the district court during the sentencing
hearing: “And even though the same authority I’ve just talked about I think precludes
me from any kind of a departure or variance on the robbery offenses because I think he’s
already getting enough time on the weapons offenses, I don’t think I can do that.”
Perdue Appellant Br. at 28–29 (quoting R. 206 (Perdue Sentencing Tr. at 21–22) (Page
ID #2940–41)). This comment came after the district court discussed Sixth Circuit cases
analyzing whether a district court may vary or depart below the statutory mandatory
minimums in order to honor the mandate under § 3553(a) that the sentence be “sufficient
Nos. 11-1917/1926/2015/2200        United States v. Ford et al.                  Page 18


but not greater than necessary, to comply with” the goals of sentencing. R. 256 (Perdue
Sentencing Tr. at 15) (Page ID #2934); 18 U.S.C. § 3553(a). The district court
concluded that under Sixth Circuit precedent, “the very general statute § 3553(a) cannot
be understood to authorize courts to sentence below minimums specifically prescribed
by Congress.” R. 256 (Perdue Sent. Tr. at 15) (Page ID #2934).

       The district court’s recognition of its lack of authority to sentence below the
mandatory minimum for the § 924(c) counts through consideration of the § 3553(a)
factors was correct under the law of this circuit. In United States v. Franklin, we held
that “§ 3553(a) factors do not apply to congressionally mandated sentences.” 499 F.3d
578, 585 (6th Cir. 2007). Even when a district court considers the mandatory minimum
sentences to be “‘draconian’ and ‘inappropriate,’” nonetheless “[w]hen a court and a
mandatory minimum are in conflict, the minimum wins.” United States v. Cecil,
615 F.3d 678, 695 (6th Cir. 2010).         Although a sentence may be procedurally
unreasonable if it “fails to consider the section 3553(a) factors,” Harmon, 607 F.3d at
238, a sentence is not rendered procedurally unreasonable by the district court correctly
acknowledging when it lacks discretion. Accordingly, the district court did not err and
Perdue’s sentence was not procedurally unreasonable.

C. Nathan’s Sentence

       Nathan argues that his sentence is procedurally unreasonable because the district
court misapplied § 1B1.2(d) of the 2011 U.S. Sentencing Guidelines Manual
(“U.S.S.G.”) by considering robberies for which he was indicted but did not plead guilty
as object offenses of the conspiracy, leading to a five-level sentencing enhancement. He
argues that his sentence was substantively unreasonable because the enhancement based
on the robberies violated his Sixth Amendment right to a jury trial. We review his claim
for an abuse of discretion. United States v. Christman, 607 F.3d 1110, 1117 (6th Cir.
2010). “An error of law in the application or interpretation of the Guidelines constitutes
an abuse of discretion.” United States v. Levy, 250 F.3d 1015, 1017 (6th Cir. 2001).
Nos. 11-1917/1926/2015/2200              United States v. Ford et al.                            Page 19


         1. Procedural Unreasonableness

         Nathan argues that his sentence is procedurally unreasonable because the district
court erroneously counted robberies as object offenses of the conspiracy to which he
pleaded, even though neither the indictment nor his plea agreement specified which
robberies were objects of the conspiracy.

         Nathan pleaded guilty to Count 1 of the superseding indictment, conspiracy to
commit robbery affecting interstate commerce. R. 129 (Nathan Plea at 1) (Page ID
#251). The indictment did not provide any specific information about the robberies that
were the objects of the conspiracy; it merely stated that the conspiracy occurred “[f]rom
in or about February 2009, to on or about October 9, 2009, in Ingham County, in the
Southern Division of the Western District of Michigan . . .” and that “[t]he object of the
conspiracy was to obtain money by committing robberies of commercial businesses in
the greater Lansing, Michigan, area.” R. 77 (Superseding Indictment at 1–2) (Page ID
#129–30).

         In determining the adjustments to Nathan’s sentence under § 3D1.4, the PSR
assigned units for thirteen robberies that it concluded were objects of the conspiracy and
came to a combined adjusted offense level of thirty-six. PSR at 31–32. Because robbery
offenses are not subject to the grouping rules, see §§ 3D1.2(d), 2B3.1, the PSR
determined Nathan’s offense level as if he had been convicted of conspiracy to commit
each robbery pursuant to § 1B1.2(d). Although many of the robberies counted as object
offenses were substantive robbery counts in the superseding indictment, six of the
robberies were not charged in the superseding indictment.12 At sentencing, Nathan
objected to this increase as a misapplication of U.S.S.G. § 1B1.2(d). R. 273 (Nathan
Sent. Tr. at 6–7) (Page ID #3058–59). The district court rejected the claim under



         12
             Nathan was charged in the superseding indictment with seven of the robberies counted as object
offenses: Hungry Howie’s, Mario’s Market, West Saginaw Party Store, Big Ten Party Store, Famous Taco
Restaurant, Citgo Gas Station, and Mount Hope Party Store. R. 77 (Superseding Indictment at 8–20) (Page
ID #136–148); PSR at 24–31. These robbery charges were dismissed pursuant to Nathan’s plea agreement
to the single conspiracy charge. R. 129 (Nathan Plea Agreement at 3) (Page ID #253). Six of the robberies
counted as object offenses were not charged in the superseding indictment: Shell Gas Station, Hot House,
Admiral Gas Station on two occasions, Quality Dairy, and Flower World. PSR at 24–31.
Nos. 11-1917/1926/2015/2200                 United States v. Ford et al.                              Page 20


§§ 1B1.2(d) and 3D1.4, noting that all thirteen robberies were within the time frame,
location, and type of action charged in the conspiracy and finding beyond a reasonable
doubt that each of the thirteen robberies was within the scope of the conspiracy. Id. at
18 (Page ID #3070).

         Section 1B1.2(d) provides that “[a] conviction on a count charging a conspiracy
to commit more than one offense shall be treated as if the defendant had been convicted
on a separate count of conspiracy for each offense that the defendant conspired to
commit.” Application Note 313 to this Guideline explains that “where a conviction on
a single count of conspiracy establishes that the defendant conspired to commit three
robberies, the guidelines are to be applied as if the defendant had been convicted on one
count of conspiracy to commit the first robbery, one count of conspiracy to commit the
second robbery, and one count of conspiracy to commit the third robbery.” U.S.S.G.
§ 1B1.2(d), cmt. n.3 (2011).

         Application Note 4 to § 1B1.2(d) urges:

         Particular care must be taken in applying subsection (d) because there are
         cases in which the verdict or plea does not establish which offense(s) was
         the object of the conspiracy. In such cases, subsection (d) should only be
         applied with respect to an object offense alleged in the conspiracy count
         if the court, were it sitting as a trier of fact, would convict the defendant
         of conspiring to commit that object offense. Note, however, if the object
         offenses specified in the conspiracy count would be grouped together
         under § 3D1.2(d) (e.g., a conspiracy to steal three government checks)
         it is not necessary to engage in the foregoing analysis, because
         § 1B1.3(a)(2) governs consideration of the defendant’s conduct.

U.S.S.G. § 1B1.2(d), cmt. n.4 (emphasis added). Nathan argues that the thirteen
robberies were not “alleged in the conspiracy count” by the indictment or the plea under
Application Note 4, and therefore should not have been counted as object offenses.



         13
             We may look to the Application Notes for guidance. “Commentary which functions to
‘interpret [a] guideline or explain how it is to be applied,’ controls, and if failure to follow, or a misreading
of, such commentary results in a sentence ‘select[ed] . . . from the wrong guideline range, that sentence
would constitute ‘an incorrect application of the sentencing guidelines’ under 18 U.S.C. § 3742(f)(1).”
Stinson v. United States, 508 U.S. 36, 42–43 (1993) (internal citations omitted).
Nos. 11-1917/1926/2015/2200                United States v. Ford et al.                             Page 21


         We have not decided whether robberies may be counted as object offenses of a
conspiracy when the conspiracy count under which defendant was convicted does not
enumerate or list the robberies.14 The Government urges this court to follow the Second
Circuit’s decision in United States v. Robles, which held that multiple robbery offenses
may be treated as objects of a conspiracy under § 1B1.2(d) even where the offenses were
not specifically named in the conspiracy count. United States v. Robles, 562 F.3d 451,
455 (2d Cir. 2009). We agree with our sister circuit’s interpretation of Application Note
4. The Second Circuit concluded that the emphasis of Application Note 4 was not “on
the specificity of the conspiracy charge but on the standard of proof that must be
satisfied” for the court to count an object offense towards the defendant’s offense level.
Id. Further, because Application Note 4 specifically addresses situations where “the
verdict . . . does not establish which offense(s) was the object of the conspiracy,” if the
Note “required that the objects of a conspiracy be specifically named in the conspiracy
count of an indictment, it would be difficult to imagine the reason for this comment’s
existence.” Id. (internal citation omitted). Accordingly, the district court did not err in
counting the thirteen robbery offenses as object offenses of the conspiracy.

         2. Substantive Unreasonableness

         Nathan argues that his sentence was substantively unreasonable because the
district court made factual findings that Nathan committed the robberies; Nathan argues
that the sentencing enhancement based on the findings of the district court violated his
Sixth Amendment right to a jury trial, and therefore rendered his sentence substantively
unreasonable. This claim is without merit. Application Note 4 to § 1B1.2(d) provides
that when “the verdict or plea does not establish which offense(s) was the object of the
conspiracy,” an offense may be counted “with respect to an object offense alleged in the
conspiracy count if the court, were it sitting as a trier of fact, would convict the


         14
            At the sentencing hearing, the district court relied on United States v. Bates, 552 F.3d 472, 477
(6th Cir. 2009), noting that “even though Bates dealt with a slightly different issue . . . the message of the
case to me from the Sixth Circuit is the Sixth Circuit doesn’t have any problem with the method.” R. 273
(Nathan Sent. Tr. at 15–16) (Page ID #3067–68). We disagree with the district court’s reading of this
“message” in Bates. The Bates defendant did not challenge the counting of robbery offenses as objects
of the conspiracy, and we did not discuss or decide the propriety of that procedure when the conspiracy
count does not list or enumerate the object offenses.
Nos. 11-1917/1926/2015/2200              United States v. Ford et al.                            Page 22


defendant of conspiring to commit that object offense.” After United States v. Booker,
543 U.S. 220 (2005), “a District Court may rely on extra-verdict facts or on those other
than which the defendant has specifically admitted when it calculates his sentence.”
United States v. Cook, 453 F.3d 775, 777 (6th Cir. 2006). “[U]nder the advisory
Guidelines, [a] defendant may be sentenced up to the statutory maximum if such a
sentence would comply with 18 U.S.C. § 3553(a).” United States v. Barton, 455 F.3d
649, 655–56 (6th Cir. 2006). That Nathan’s sentencing enhancement was based on
findings by the district court, not the jury, did not violate his Sixth Amendment right to
trial by jury, and accordingly, Nathan’s sentence is not substantively unreasonable.

D. Henry’s Sentence

         Henry argues that his sentence was procedurally unreasonable because the
district court failed to articulate the applicable Sentencing Guidelines range after
granting a § 5K1.1 departure and then failed to articulate the extent of the upward
variance.15 Henry concedes that this court should review his sentence for plain error
because he did not object to the sentence on procedural unreasonableness grounds after
being given an adequate opportunity to do so. Henry Appellant Br. at 9–10.

         The district court began Henry’s sentencing hearing by stating the applicable
Guidelines range; with an offense level of 29 and criminal history Category VI, the
Guidelines range was 151 to 188 months of imprisonment. R. 291 (Henry Sent. Tr. at
10) (Page ID #3181). The district court then discussed whether there were reasons for
a variance based on the 18 U.S.C. § 3553(a) factors or a departure under § 5K1.1 based
on Henry’s substantial assistance to authorities. Id. at 19 (Page ID #3190). The district
court concluded that Henry had provided substantial assistance that warranted an
adjustment, but proceeded to discuss his concerns that Henry was the leader of the
robbery conspiracy, was the “least believable” of the co-conspirators who provided
testimony at trial, had lied to law enforcement, and had a criminal history beginning at


         15
            Henry’s plea agreement waived most appeal rights. However, the government can lose its right
to assert waiver “by failing to raise it in a timely fashion.” Hunter v. United States, 160 F.3d 1109, 1113
(6th Cir. 1998). Because the government does not assert that Henry is precluded from bringing this appeal,
we need not determine if this issue is within the scope of Henry’s waiver of appellate rights.
Nos. 11-1917/1926/2015/2200        United States v. Ford et al.                   Page 23


age twelve. Id. at 22–27 (Page ID #3193–98). The district court mentioned co-
conspirator Nathan’s sentence of 168 months and then sentenced Henry to 150 months
of imprisonment. Id. at 29–30 (Page ID #3200–01).

       Henry argues that the district court was required to state the new Guidelines
range that applied after granting the § 5K1.1 downward departure, and then to state
specifically the amount of the upward variance from that new Guidelines range.
However, we have held that “[t]here is no requirement that, after concluding that a
departure is warranted, the court must specify a new, adjusted sentencing range.” United
States v. Herrera-Zuniga, 571 F.3d 568, 588 (6th Cir. 2009). A sentence may be
procedurally unreasonable when the district court fails to identify “any specific, numeric
Guidelines range at any point during the hearing.” United States v. Novales, 589 F.3d
310, 314 (6th Cir. 2009) (emphasis added); see also Gall, 552 U.S. at 49 (stating that “a
district court should begin all sentencing proceedings by correctly calculating the
applicable Guidelines range. . . . [T]he Guidelines should be the starting point and the
initial benchmark.”). Here, however, the district court stated the Guidelines range that
applied prior to making any departures or variances. Accordingly, Henry has not
demonstrated plain error, and we affirm his sentence.

                            VII. MOTION TO DISMISS

       Ford and Perdue filed pro se motions “to dismiss due to lack of jurisdiction.”
Ford Memo. at 1; Perdue Memo. at 1. They argue that “[t]he United States lacked
subject-matter jurisdiction” “due to the government’s failure to prove interference with
interstate commerce.” Id. Prior to trial, a stipulation was entered that stated that the
robberies satisfied the element of interstate commerce. R. 188 (Stipulation at 1) (Page
ID #639). Ford’s and Perdue’s attorneys signed the stipulation. Id. However, in their
motions to dismiss, Ford and Perdue assert for the first time that they were unaware of
and did not agree to the stipulation and that although the stipulation was read at trial,
they were not aware that the “stipulation was waiving the defendant’s jurisdiction.”
Ford Memo. at 4; Perdue Memo. at 6. Like a claim of ineffective assistance of counsel,
this argument depends on facts outside of the record and so is more properly presented
Nos. 11-1917/1926/2015/2200      United States v. Ford et al.                  Page 24


in a 28 U.S.C. § 2255 petition. Because this argument was not raised below and the
appellate record does not provide an adequate basis to assess this claim, we decline to
decide this issue.

                               VIII. CONCLUSION

       For the foregoing reasons, we AFFIRM the convictions and sentences of Ford,
Perdue, Nathan, and Henry.